Case 19-10958-SDM   Doc 12   Filed 03/20/19 Entered 03/20/19 13:44:47   Desc Main
                             Document     Page 1 of 8
Case 19-10958-SDM   Doc 12   Filed 03/20/19 Entered 03/20/19 13:44:47   Desc Main
                             Document     Page 2 of 8
Case 19-10958-SDM   Doc 12   Filed 03/20/19 Entered 03/20/19 13:44:47   Desc Main
                             Document     Page 3 of 8
Case 19-10958-SDM   Doc 12   Filed 03/20/19 Entered 03/20/19 13:44:47   Desc Main
                             Document     Page 4 of 8
Case 19-10958-SDM   Doc 12   Filed 03/20/19 Entered 03/20/19 13:44:47   Desc Main
                             Document     Page 5 of 8
Case 19-10958-SDM   Doc 12   Filed 03/20/19 Entered 03/20/19 13:44:47   Desc Main
                             Document     Page 6 of 8
Case 19-10958-SDM   Doc 12   Filed 03/20/19 Entered 03/20/19 13:44:47   Desc Main
                             Document     Page 7 of 8
Case 19-10958-SDM   Doc 12   Filed 03/20/19 Entered 03/20/19 13:44:47   Desc Main
                             Document     Page 8 of 8
